Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of SEQ ID Nos1, 3 and 5 in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that Tresch et al does not anticipate the claimed invention and therefore does not break unity of invention.  This is not found persuasive because the basis for this assertion is that Tresch et al do not recognize nor disclose the result of overexpression of some of the genes they disclose and therefore the instant claims are not anticipated, however, the discovery of a new property does not in and of itself provide a patentable distinction wherein the same product in the same context is taught.  When the claimed phenotype is a result of the expression of the claimed gene, it is inherent that this phenotype would result from expression as taught by Tresch et al.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-13 are examined herein on the merits as they relate to SEQ ID Nos, 1, 3 and 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tresch et al (USPGPUB 20170260540).
The claims are drawn to a transgenic plant, seed, plant cell and a method of cultivating a seed or plant comprising expressing a construct comprising a promoter operably linked to a nucleic acid segment encoding a CesA protein with at least 95% identity to SEQ ID NO:1, 3 or 5, and harvesting a biomass or fiber from a plant grown from the seed wherein the plant is selected from a group including cotton and wherein the  plant has longer mean fiber length, wherein CesA movement in plasma membranes is accelerated and wherein the plant has at least 5% more crystalline cellulose than control plants.
Tresch et al teach transgenic plant cells, seeds and plant cells comprising expression of construct including SEQ ID NO:2, wherein SEQ ID NO:2 is 100% identical to instant SEQ ID NO:1 and therefore is a CesA protein (see claims 1-5,7, 8), wherein the plant includes cotton (see throughout, but specifically 5th and 8th paragraph under Methods of controlling weeds or undesired vegetation), wherein harvesting the plant parts which is inherently biomass is taught (see 7 paragraphs preceding the section “Herbicides” for example).  The specified traits are inherent properties of expressing the polypeptide as taught by Tresch et al absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tresch et al (USPGPUB 20170260540).
	The claim is drawn to a method of cultivating a seed or plant comprising expressing a construct comprising a promoter operably linked to a nucleic acid segment encoding a CesA protein with at least 95% identity to SEQ ID NO:1, 3 or 5, and harvesting cotton from a plant grown from the seed.
Tresch et al teach transgenic plant cells, seeds and plant cells comprising expression of construct including SEQ ID NO:2, wherein SEQ ID NO:2 is 100% identical to instant SEQ ID NO:1 and therefore is a CesA protein (see claims 1-5,7, 8), wherein the plant includes cotton (see throughout, but specifically 5th and 8th paragraph under Methods of controlling weeds or undesired vegetation), wherein harvesting the plant parts which is inherently biomass is taught 
	Tresch et al do not expressly or specifically teach the harvesting of cotton, however strongly imply such harvesting in stating “Typically, the plant is grown, the desired harvestable parts are removed from the plant” (see 4th paragraph preceding the heading “Herbicides”).  Additionally, harvesting cotton would be considered a normative use of cotton and therefore it naturally flows from the taught method.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRENT T PAGE/Primary Examiner, Art Unit 1663